The Chancellor.
The object of the section, under which this application is made, was not to authorize the guardian of an infant tenant in common to sell to his co-tenants. It was to authorize him to join with them in a sale of the property, where it is so situated that it cannot be parti- • tioned without great prejudice to the owners ; and where a sale would be decreed on a bill filed for that purpose. Even in those cases the court will not authorize the general guardian to join in a sale, unless upon the report of a master that such a sale is necessary and proper. And the guardian must also give a bond, with two sufficient sureties, in double the value of the share of the infant in the property, and the insterest thereon during minority, conditioned for the faithfu *567performance of the trust by such guardian on the sale, and to bring the proceeds into court, or to invest and account for the same, as the court shall direct.
If it is for the interest of the infant to sell, and the co-tenant is willing to buy his share at its fair value, the proper, as well as the more simple mode of proceeding, is to apply to the court under the article of the revised statutes relative to the sale and disposition of infants’ estates. (2 R. S. 193, § 170. Rule 157, dec.) The fact that the property of an infant is liable to the expense of a proceeding in partition, by adult owners of an undivided share thereof, is always taken into consideration in deciding upon the propriety of authorizing a sale. And it is always a good reason for selling the infant’s undivided share, under this article, that the estate is held in common with adults; and that the value of the estate is small, when compared with the expense of a partition suit, to which it will be subjected, if a sale by a special guardian should be refused.
In this case an application must be made for a sale under that provision of the statute ; and the co-tenant, or any other person, can then become the purchaser, at a fair valuation.